Mikoll, J.
(concurring in part and dissenting in part). In the interest of justice, the judgment below should be modified by vacating the sentence imposed and remitting the matter to County Court for resentencing.
A defendant is entitled to an opportunity to refute factors which may have a negative influence on the trial court’s sentencing decision (People v Perry, 36 NY2d 114). Sentencing is a crucial stage of the criminal process which rises to constitutional dimension (Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21). What must be considered in each case is whether fairness was accorded to the defendant. The trial court in the instant matter held an in camera conference with the victim and her father to resolve a contention raised by defendant and denied by the victim that he had previously engaged in *1024sexual relations with her. This was done without prior notification to defense counsel or defendant. Giving the victim the exclusive opportunity to present her statement to the trial court in person fails to accord with the precepts of fairness. In such instance, a hearing with defendant or his counsel present would enable the court to effectively resolve the issue of credibility on a fact having considerable impact on sentencing considerations. The procedure here utilized is in violation of CPL 400.10 (2).